Digitally signed by
                                                                             Reporter of
                                                                             Decisions
                                                                             Reason: I attest to
                            Illinois Official Reports                        the accuracy and
                                                                             integrity of this
                                                                             document
                                   Appellate Court                           Date: 2019.07.22
                                                                             10:26:42 -05'00'




                   Conway v. Illinois Workers’ Compensation Comm’n,
                             2019 IL App (4th) 180285WC



Appellate Court        BRIANA CONWAY, Appellant, v. THE ILLINOIS WORKERS’
Caption                COMPENSATION COMMISSION et al. (Bloomington Public
                       School District No. 87, Appellee).



District & No.         Fourth District, Workers’ Compensation Commission Division
                       Docket No. 4-18-0285WC



Filed                  May 2, 2019
Rehearing denied       June 27, 2019



Decision Under         Appeal from the Circuit Court of McLean County, No. 17-MR-692;
Review                 the Hon. Rebecca S. Foley, Judge, presiding.



Judgment               Affirmed.


Counsel on             William L. Gregory, of Koth, Gregory & Nieminski, P.C., of
Appeal                 Bloomington, for appellant.

                       Heyl, Royster, Voelker & Allen, of Peoria (Brad A. Elward and Craig
                       S. Young, of counsel), for appellee.
     Panel                    PRESIDING JUSTICE HOLDRIDGE delivered the judgment of the
                              court, with opinion.
                              Justices Hoffman, Hudson, Cavanagh, and Barberis concurred in the
                              judgment and opinion.


                                                OPINION

¶1        The claimant, Briana Conway, appeals an order of the circuit court of McLean County
       dismissing her petition for review of a decision of the Illinois Workers’ Compensation
       Commission (Commission) for lack of jurisdiction.

¶2                                                  FACTS
¶3          The claimant filed an application for adjustment of claim against her employer,
       Bloomington Public School District No. 87, for an injury she sustained on November 23, 2011.
       The arbitrator awarded the claimant 5% loss of use of a person as a whole and denied certain
       benefits and payment of outstanding medical expenses. The claimant sought review of the
       arbitrator’s decision before the Commission. On October 27, 2017, the claimant received the
       Commission’s decision, which affirmed and adopted the decision of the arbitrator.
¶4          On November 13, 2017, the claimant filed a petition for administrative review and a
       request to issue summonses in the circuit court. The summonses were issued the next day.
¶5          On December 6, 2017, the employer filed a motion to dismiss the claimant’s petition for
       failure to file with the circuit court proof that a notice of intent was filed with the Commission
       or an affidavit within 20 days of receiving the Commission’s decision. The employer argued
       that such proof was required to be filed with the court within 20 days of receiving the
       Commission’s decision by section 19(f)(1) of the Workers’ Compensation Act (Act) (820
       ILCS 305/19(f)(1) (West 2016)) to vest the circuit court with jurisdiction. Attached to the
       employer’s motion to dismiss was a copy of a November 13, 2017, letter sent by the claimant’s
       counsel to the Commission and the employer’s counsel. The letter stated that a check was
       enclosed for $35 for the cost of the record to be filed along with three copies of a notice of
       intent to file for review in the circuit court. The claimant’s counsel asked the Commission to
       file stamp the extra copy and return it. The circuit court was not included as a recipient of the
       letter.
¶6          On March 9, 2018, the circuit court held a hearing on the employer’s motion to dismiss.
       The claimant’s counsel tendered an affidavit dated March 9, 2018, wherein he stated, “[o]n
       November 13, 2017, [the claimant’s] attorneys sent their Notice of Intent to File for Review in
       the Circuit Court to the Illinois Workers’ Compensation Commission” and provided a
       file-stamped copy of the notice of intent filed with the Commission dated December 15, 2017.
¶7          On March 23, 2018, the circuit court granted the employer’s motion to dismiss, finding that
       it lacked jurisdiction over the petition because the claimant was required to file proof
       exhibiting that she filed a notice of intent with the Commission or an affidavit with the circuit
       court within 20 days of receipt of the Commission’s decision and failed to do so.
¶8          The claimant appeals.



                                                   -2-
¶9                                                ANALYSIS
¶ 10       On appeal, the parties do not dispute that the claimant did not file a notice of intent or an
       affidavit in the circuit court within 20 days of receipt of the Commission’s decision. Instead,
       the parties argue whether this is a requirement to vest the circuit court with subject-matter
       jurisdiction under section 19(f)(1) of the Act (id.).
¶ 11       Whether a circuit court has jurisdiction to review an administrative decision presents a
       question of law, which we review de novo. Illinois State Treasurer v. Illinois Workers’
       Compensation Comm’n, 2015 IL 117418, ¶ 13. De novo review is also appropriate where, as in
       this case, the resolution of the jurisdictional question turns solely on the statutory construction
       of section 19(f) of the Act, which also presents a question of law. Id.
¶ 12       While Illinois courts are courts of general jurisdiction and enjoy a presumption of
       subject-matter jurisdiction, that presumption does not extend to workers’ compensation
       proceedings. Kavonius v. Industrial Comm’n, 314 Ill. App. 3d 166, 169 (2000). Courts
       exercise “special statutory jurisdiction” in workers’ compensation proceedings where strict
       compliance with the statute is required to vest the court with subject-matter jurisdiction. Id.
¶ 13       The issue before us requires us to first determine what the Act requires to invoke the circuit
       court’s jurisdiction and then evaluate whether the claimant satisfied those requirements.
¶ 14       Judicial review of decisions by the Commission is governed by section 19(f)(1) of the Act.
       The relevant version of section 19(f)(1) provides, as follows:
                    “A proceeding for review shall be commenced within 20 days of the receipt of
               notice of the decision of the Commission. The summons shall be issued by the clerk of
               such court upon written request returnable on a designated return day, not less than 10
               or more than 60 days from the date of issuance thereof, and the written request shall
               contain the last known address of other parties in interest and their attorneys of record
               who are to be served by summons. ***
                    ***
                    No request for a summons may be filed and no summons shall issue unless the
               party seeking to review the decision of the Commission shall exhibit to the clerk of the
               Circuit Court proof of filing with the Commission of the notice of the intent to file for
               review in the Circuit Court or an affidavit of the attorney setting forth that notice of
               intent to file for review in the Circuit Court has been given in writing to the Secretary or
               Assistant Secretary of the Commission.” 820 ILCS 305/19(f)(1) (West 2016).
¶ 15       The claimant argues that section 19(f)(1) only requires petitioners to file their petition for
       review within 20 days of receipt of notice of the Commission’s decision. She contends that
       section 19(f)(1) does not specifically state that a notice of intent or affidavit must be filed
       within the circuit court within 20 days, but only that the circuit court cannot file and issue a
       summons unless the court has been provided proof of filing.
¶ 16       The employer, relying on interpretations of section 19(f)(1) prior to its 2013 amendment,
       contends that a petitioner’s failure to file a notice of intent or an affidavit with the circuit court
       within the 20-day period deprives a circuit court of jurisdiction over the judicial review. Before
       the 2013 amendment, section 19(f)(1) provided the following paragraph instead of the current
       paragraph regarding the proof of filing of a notice of intent or affidavit:
                    “In its decision on review the Commission shall determine in each particular case
               the amount of the probable cost of the record to be filed as a part of the summons in that

                                                     -3-
                case and no request for a summons may be filed and no summons shall issue unless the
                party seeking to review the decision of the Commission shall exhibit to the clerk of the
                Circuit Court proof of payment by filing a receipt showing payment or an affidavit of
                the attorney setting forth that payment has been made of the sums so determined to the
                Secretary or Assistant Secretary of the Commission, except as otherwise provided by
                Section 20 of this Act.” 820 ILCS 305/19(f)(1) (West 2012).
       In summation, the previous version of section 19(f)(1) required the petitioner to show proof of
       payment to the Commission for the probable cost of the record before a summons could be
       issued. In contrast to the current version, which requires the petitioner to show proof that he or
       she filed a notice of intent with the Commission before a summons can be issued. We next turn
       to cases interpreting section 19(f)(1) prior to the 2013 amendment because we find that they
       are instructive.
¶ 17       First, in Esquivel v. Illinois Workers’ Compensation Comm’n, 402 Ill. App. 3d 156, 158
       (2010), the claimant filed a petition for review, a request for summons to the Commission and
       all parties of record, and a certificate of mailing of the summons to the Commission in the
       circuit court within 20 days of receipt of the Commission’s decision. However, the claimant
       did not file proof of payment of the probable cost of the record until more than six months after
       the 20-day filing period had expired. Id. The claimant’s late proof of payment was in the form
       of an affidavit from the claimant’s attorney, stating that he had paid the probable cost of the
       record within 20 days as required under section 19(f)(1) of the Act. Id. Therefore, there was
       proof of record that the payment was made within 20 days of the Commission’s decision, but
       such proof was not tendered to the court within 20 days of the Commission’s decision.
¶ 18       The Esquivel court held, “in order to perfect jurisdiction in the circuit court, the appellant
       must not only file a written request for summons within 20 days after receiving the
       Commission’s decision, but he or she must also exhibit to the clerk of the circuit court within
       the same time frame either a receipt showing payment of the probable cost of the record on
       appeal or an affidavit of an attorney setting forth that such payment has been made to the
       Commission.” (Emphasis added.) Id. at 159-60. Thus, the circuit court did not have
       subject-matter jurisdiction.
¶ 19       Second, in Rojas v. Illinois Workers’ Compensation Comm’n, 406 Ill. App. 3d 965, 972
       (2010), the court found that the petitioner’s failure to follow the requirements set forth in
       section 19(f)(1) was more serious than in Esquivel. In Rojas, the claimant’s receipt for
       payment of the probable cost of the record was dated on the twenty-second day and no affidavit
       by the petitioner’s attorney alleging payment within the required 20-day period was of record.
       Id. The court concluded that the petitioner’s clear failure to submit proof of payment of the
       probable cost of the record deprived the circuit court of jurisdiction. Id. at 973.
¶ 20       Last, in Gruszeczka v. Illinois Workers’ Compensation Comm’n, 2013 IL 114212, ¶ 13, our
       supreme court stated that it “consistently held that the timely filing of a request for issuance of
       summons and the timely exhibition of proof of payment for the probable cost of the record
       (both of which are necessary for commencement of a judicial review action under section
       19(f)(1)) are jurisdictional requirements that must be strictly adhered to in order to vest the
       circuit court with jurisdiction.”
¶ 21       Following these previous interpretations of section 19(f)(1), we conclude that the newest
       amendment requires the petitioner to exhibit proof of filing with the Commission of the notice
       of the intent to file for review in the circuit court or an affidavit of the attorney setting forth that

                                                      -4-
       notice of intent to file for review in the circuit court within 20 days of receiving the
       Commission’s decision.
¶ 22       In the case before us, the record shows that the claimant received notice of the
       Commission’s decision on October 27. The claimant was required to comply with the
       requirements set forth in section 19(f)(1) by November 16, which was 20 days after she
       received notice of the Commission’s decision. On November 13, the claimant’s counsel
       mailed, inter alia, a notice of intent to the Commission and sent copies to the employer’s
       counsel. However, proof of this notice of intent was not filed with the circuit court by
       November 16. On December 6, the employer filed its motion to dismiss for failure to file a
       notice of intent or affidavit within 20 days of receiving the Commission’s decision. On March
       9, the circuit court held a hearing on the employer’s motion to dismiss where the claimant’s
       counsel tendered an affidavit dated March 9, wherein he stated that “[o]n November 13, 2017,
       [the claimant’s] attorneys sent their Notice of Intent to File for Review in the Circuit Court to
       the Illinois Workers’ Compensation Commission” and provided a file-stamped copy of the
       notice of intent filed with the Commission dated December 15. The documents demonstrating
       that the claimant mailed the Commission a notice of intent within 20 days was not filed with
       the court within the required 20-day period. Therefore, the court lacked subject-matter
       jurisdiction over the claimant’s petition for review.
¶ 23       As a final matter, we note the cases the claimant relies on in support of her position are
       inapposite. See Hagemann v. Illinois Workers’ Compensation Comm’n, 399 Ill. App. 3d 197,
       203 (2010) (there is no requirement that a summons must issue within the 20-day period under
       section 19(f)(1)); see also Jones v. Industrial Comm’n, 188 Ill. 2d 314, 316 (1999) (although
       the claimant exhibited proof of payment for the probable cost of the record after filing his
       request for summons, all of the required documents under section 19(f)(1) were filed within the
       required 20-day period and invoked the circuit court’s jurisdiction).
¶ 24       Therefore the trial court did not err as a matter of law when it dismissed the claimant’s
       petition for review for lack of subject-matter jurisdiction.

¶ 25                                         CONCLUSION
¶ 26      For the foregoing reasons, we affirm the judgment of the circuit court of McLean County
       dismissing the claimant’s petition for lack of jurisdiction.

¶ 27      Affirmed.




                                                   -5-